EXHIBIT 10.5

AMENDED AND RESTATED ANSYS, INC.

CASH BONUS PLAN

The provisions of the ANSYS, Inc. Cash Bonus Plan are hereby amended and
restated as follows to read in its entirety as follows:

This Amended and Restated Cash Bonus Plan (the “Plan”) is hereby adopted as of
November 6, 2008. The Plan is administered by the Committee. All determinations
as to bonuses and awards are made by the Committee, subject to ratification by
the Company’s Board of Directors (the “Board”). The Plan is available for those
executive officers and other senior managers determined by the Committee in its
sole discretion (the “Participants”).

 

  1. Annual Cash Bonus. An annual cash bonus is determined by the Committee
based on the achievement of individually weighted corporate, individual and
organizational goals and criteria, as determined in the discretion of the
Committee. The Committee will set individual targets for Participants ranging
from 30% to 100% of base salary at the start of a fiscal year. Cash bonuses will
be determined by the Committee quarterly and annually, and may fall below, meet,
or exceed the targets depending upon the achievement of a combination of
(1) objective Company performance goals, appropriately tailored for plan
participants, and (2) individual performance criteria.

 

  2. Individual Criteria. The individual performance criteria for each
Participant vary depending on the Participant’s responsibilities, and are based
on the evaluation of performance objectives including publicly disclosed
business unit and departmental performance, functional excellence, operational
excellence, organizational development, and such other criteria as determined at
the discretion of the Committee.

 

  3. Corporate Criteria. The objective Company performance goals for each
participant are based on the Company’s publicly disclosed quarterly and annual
financial performance, including revenue growth, operating profit and earnings
per share.

 

  4. Timing of Bonus Payments. Any bonus under this Plan will be paid to the
recipient by no later than March 15 of the year following the year in which the
bonus is earned.

 

  5. Miscellaneous. The specific financial hurdles will be adjusted, as
necessary, by the Committee to reflect subsequent stock splits, extraordinary
dividends, offerings of common shares, acquisitions, changes in accounting
rules, etc. The individual performance target may be adjusted for job changes.
Bonuses are paid in cash, based on financial statements and other data for the
year being measured. The Company’s Board of Directors and the Committee may
modify the goals and criteria at any time. The Committee may grant bonuses to
executive officers and other senior managers even if performance goals and
criteria are not met. The Committee also retains the ability not to award cash
bonuses.

 

  6. Amendment and Termination. The Committee reserved the right to amend and
terminate the Plan at any time. Participation in the plan shall in no event be
deemed to be an offer of continuing employment or to any bonus whatsoever, which
bonuses shall be determined by the Committee in its sole discretion.